UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4748



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BILLY CAMPBELL HARDING,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-02-381-WDQ)


Submitted:   June 18, 2004                 Decided:   June 30, 2004


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony D. Martin, ANTHONY D. MARTIN, P.C., Greenbelt, Maryland,
for Appellant. Thomas M. DiBiagio, United States Attorney, James
G. Warwick, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Billy   Campbell    Harding    appeals   his   convictions   for

conspiracy to commit bank robbery, five counts of bank robbery and

four counts of using, carrying and brandishing a firearm during a

crime of violence.      On appeal, Harding claims: (1) the district

court erred by failing to sever the counts; (2) testimony from a

witness regarding statements made by a co-conspirator violated his

right to confront witnesses; and (3) the evidence was insufficient

to support the weapons charges.     Finding no reversible error, we

affirm.

          We review the denial of a motion to sever for an abuse of

discretion.   United States v. Rhodes, 32 F.3d 867, 872 (4th Cir.

1994).    To obtain a severance under Fed. R. Crim. P. 14, a

defendant must show that the joinder is “‘so manifestly prejudicial

that it outweighed the dominate concern with judicial economy.’”

United States v. Acker, 52 F.3d 509, 514 (4th Cir. 1995) (quoting

United States v. Armstrong, 621 F.2d 951, 954 (9th Cir. 1980)).         We

find no abuse of discretion.

          We further find Harding’s right to confront witnesses

against him was not violated by testimony regarding statements made

by one of Harding’s co-conspirators.

          A defendant challenging the sufficiency of the evidence

faces a heavy burden.    See United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).        “[A]n appellate court’s reversal of a


                                 - 2 -
conviction on grounds of insufficiency of evidence should be

‘confined to cases where the prosecution’s failure is clear.’”

United States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984) (quoting

Burks v. United States, 437 U.S. 1, 17 (1978)).         “The verdict of a

jury must be sustained if there is substantial evidence, taking the

view most favorable to the Government, to support it.”        Glasser v.

United States, 315 U.S. 60, 80 (1942).            We find substantial

evidence supports the jury’s verdicts.

          Accordingly, we affirm the convictions and sentence.        We

grant the motion to file an enlarged appendix.          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -